Citation Nr: 1430779	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO. 11-21 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent prior to October 10, 2011, and in excess of 20 percent from October 10, 2011 for service-connected low back disability, to include lumbar degenerative joint disease (DJD) and intervertebral disc syndrome (IVDS) (previously rated prior to October 10, 2011 as the combined disabilities of a lumbar strain and lumbar radiculopathy).

2. Entitlement to an initial compensable disability rating prior to September 24, 2012 and in excess of 20 percent from September 24, 2012 for service-connected right lower extremity radiculopathy (previously rated prior to September 24, 2012 as the combined disabilities of a lumbar strain and lumbar radiculopathy)


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1963 to April 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

By way of background, the RO initially granted service connection for the combined disabilities of lumbar radiculopathy and a lumbar strain, and assigned a noncompensable rating based on no limitation of range of motion, which was later increased to 10 percent based on the presence of muscle spasm in an August 2011 rating decision. The Veteran's disability was characterized in this manner until a June 2013 rating decision, in which the RO granted an increased rating of 20 percent for a low back disability, and a separate 20 percent rating for right lower extremity radiculopathy. The separate rating for the Veteran's right lower extremity was assigned an effective date of September 24, 2012, and a noncompensable rating was assigned from April 2010, the date of service connection, until September 24, 2012, the effective date of the increase. 

In light of this procedural history, for the purposes of appellate review the Board will treat the Veteran's service-connected right lower extremity radiculopathy and low back disability as separate disabilities for the entire period on appeal, with the low back disability being assigned ratings of 10 percent prior to October 10, 2011 and 20 percent from October 10, 2011, and the right lower extremity radiculopathy being assigned a noncompensable rating prior to September 24, 2012, and a rating of 20 percent from September 24, 2012.

The RO granted an increased rating of 10 percent for the combined disability of lumbar radiculopathy and a lumbar strain in an August 2011 rating decision, and increased ratings of 20 percent for a low back disability and 20 percent for right lower extremity radiculopathy in June 2013. However, the grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit, and the maximum benefit has not yet been awarded, the claim is still in controversy and therefore still on appeal. Id. 

Where evidence of unemployability is submitted in connection with the appeal of an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be inferred as "part and parcel" of the underlying increased rating claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). Here, the Veteran has submitted evidence of unemployability. However, in a March 2014 statement the Veteran's representative indicated that the Veteran was withdrawing his claim for TDIU. Therefore, the issue of TDIU has not been raised by the record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. Prior to October 10, 2011, the Veteran's low back disability was manifested by muscle spasm, pain, forward flexion to 90 degrees, a combined range of motion of greater than 235 degrees, and no further limitation of motion after repetitive testing due to pain or other factors; but not by forward flexion of 60 degrees or less, a combined range of motion of 120 degrees or less, favorable or unfavorable ankylosis, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis, or incapacitating episodes.

2. From October 10, 2011 forward, the Veteran's low back disability was manifested by diffuse degenerative changes, retrolisthesis, anterolisthesis, as well as moderate disc herniation at all vertebrae between L1 and S1; but not by forward flexion of 30 degrees or less, favorable or unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes.

3. Prior to September 24, 2012, the Veteran's right lower extremity radiculopathy was marked by no greater than mild neurological impairment, manifested by occasional complaints of intermittent pain and numbness.

4. From September 24, 2012 forward, the Veteran's right lower extremity radiculopathy has been marked by no greater than moderate neurological impairment, manifested by moderate intermittent pain involving the sciatic nerve; but not by loss of reflex, muscle atrophy, constant pain, foot drop, weakened flexion of the knee, lack of active movement of muscles below the knee, or tic douloureux.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent prior to October 10, 2011 for a service-connected low back disability have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2013).

2. The criteria for a disability rating in excess of 20 percent from October 10, 2011 for a service-connected low back disability have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2013).

3. The criteria for a disability rating of 10 percent, but no higher,- prior to September 24, 2012 for service-connected right lower extremity radiculopathy have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.123, 4.124, 4.124a, Diagnostic Code 8599-8520 (2013).

4. The criteria for a disability rating in excess of 20 percent from September 24, 2012 for service-connected right lower extremity radiculopathy have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.123, 4.124, 4.124a, Diagnostic Code 8599-8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeals arise from the Veteran's disagreement with the initial evaluations following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file.

The record indicates that as of approximately August 2010 the Veteran had applied for Social Security benefits, and VA treatment records from that point forward consistently reflect that he was receiving some sort of Social Security payments. While VA's duty to assist generally requires that such records be obtained, VA is only required to obtain Social Security records when those records are potentially relevant to the claim on appeal. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). Relevant records are those that relate to the injury for which benefits are sought and have a reasonable possibility of helping to substantiate the claim. Id. 

In this case, there is some conflict as to the nature of the Social Security benefits the Veteran is receiving. Several VA treatment records subsequent to October 2010 indicate that, when listing the Veteran's sources of income, the Veteran is receiving Supplemental Security Income (SSI), which would indicate compensation for a disability. However, in a May 2010 VA treatment record the Veteran clearly stated his intent to apply for Social Security retirement benefits. Then, in an October 2010 record the Veteran specifically indicated that he had been approved for Social Security retirement benefits. Further, VA treatment records from October 2010 forward consistently indicate that the Veteran characterizes his Social Security income as retirement benefits, and not as any type of disability benefits. Finally, VA treatment records from February 2013 forward re-categorize the Veteran's income as retirement benefits, as opposed to SSI. Therefore, based on the Veteran's own characterization of his benefits and the VA treatment records associated with the claims file, the Board finds that the evidence shows the Veteran is receiving retirement benefits, and not disability benefits. As the Veteran's payments are not based on a disability, any extant Social Security records do not have a reasonable probability of helping to substantiate the Veteran's claim, and are therefore not relevant. Golz, 590 F.3d 1317. As such, VA had no obligation to obtain any Social Security records. 38 C.F.R. § 3.159(c).

No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in August 2010 and October 2012. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for increased ratings for a low back disability and lumbar radiculopathy. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be the first two digits from the part of the schedule most closely identifying the part, or system of the body involved, and the last two digits will be "99" for all unlisted conditions. 38 C.F.R. § 4.27. When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings. Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin. 38 C.F.R. § 4.20.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

For the purposes of clarity, the Board will first address the schedular criteria applicable to the Veteran's low back disability, followed by the criteria applicable to the Veteran's right lower extremity radiculopathy.



A. Low Back Disability

The Veteran's low back disability is rated under Diagnostic Code 5242 for degenerative arthritis, and was previously rated under Diagnostic Code 5237 as a lumbosacral strain. However, all spine disabilities covered by Diagnostic Codes 5235 to 5242 are rated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) based on limitation of motion of the spine. See 38 C.F.R. § 4.71a, General Formula. As such, the change in Diagnostic Code is irrelevant to rating the Veteran's low back disability, as both disabilities are rated according to the same criteria. Under the General Formula, a disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. See id. 

Under the General Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine great than 60 degrees but not greater than 85 degrees, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, muscle spam, guarding or localized tenderness not resulting in abnormal gain or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a, General Formula.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. Id. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. Id. 

Concerning disabilities affecting the spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Id. at Note 2, Plate V. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation, with the normal combined range of motion of the thoracolumbar spine being 240 degrees. Id.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching. Id. at Note 5. Fixation of a spinal segment in neutral position always represents favorable ankylosis. Id.

Back disabilities may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula), which applies to IVDS. See 38 C.F.R. § 4.71a, Incapacitating Episodes Formula. An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1.

The Veteran contends he is entitled to an initial rating in excess of 10 percent prior to October 10, 2011 and in excess of 20 percent from October 10, 2011 forward for a service-connected low back disability, to include lumbar DJD. For the purposes of clarity, the Board will first address the period prior to October 10, 2011, followed by the period from October 10, 2011 forward.

For the period prior to October 10, 2011, the preponderance of the evidence is against a finding that the Veteran's low back disability more nearly approximated the level of severity contemplated by a 20 percent rating. The Veteran has indicated that he experienced back pain during this period, which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran was provided with a VA spine examination in August 2010. The examiner found the Veteran's range of motion to be forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees and right and left lateral rotation to 30 degrees, with no further limitation of motion due to pain or after repetitive testing. The examiner noted that x-ray images were negative. The examiner noted the presence of muscle spasm, but no fatigue, stiffness, weakness or pain, and no spinal abnormalities were noted to be present. An abnormal gait or spinal contour was not noted.

An August 2008 VA medical record reflects that at that time the Veteran had a normal lumbar spine range of motion, with normal gait and posture. October 2008 VA treatment records reflect that x-ray imaging showed the Veteran's lumbar spine was normal at that time. VA treatment records also reflect numerous complaints of low back pain, as well as November 2010 complaints of back spasms. No other medical evidence, specifically range of motion testing, for the period prior to October 10, 2011 is of record.

Based on the evidence of record, the Veteran's low back disability more nearly approximated the level of severity contemplated by a 10 percent rating prior to October 10, 2011. The VA examiner and VA treatment records show that the Veteran had full range of motion of the lumbar spine during this period, with no additional loss of function after repetitive testing or due to pain. While there are notations of spams, at no point was it indicated that the spasms were severe enough to result in abnormal gait or abnormal spinal contours, with the August 2008 VA treatment records specifically noting that the Veteran's gait was normal. Therefore, the Board finds that the preponderance of the evidence is against a finding that, for the period on appeal prior to October 10, 2011, the Veteran's low back disability had more nearly approximated the level of severity contemplated by a higher rating of 20 percent for degenerative arthritis of the lumbar spine. 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242.
In evaluating the Veteran's level of disability for the period prior to October 10, 2011, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The Veteran has complained of limitation of motion and pain on movement, which he is competent to report. Jandreau, 492 F.3d 1372. However, the August 2010 VA examiner found the Veteran to have a full range of motion of the lumbar spine, with no additional loss of motion after repetitive testing, after having considered the Veteran's statements. An August 2008 VA treatment record also reflects a full range of motion, with no indication of further limitation due to pain, fatigue, weakness, or other factors. As such, the Board finds that the VA medical opinions outweigh the Veteran's statements regarding additional functional loss due to pain, weakness, or fatigue. 38 C.F.R. §§ 4.40, 4.45. Additionally, the Veteran's complaints of pain are contemplated by the current rating. 38 C.F.R. § 4.59.

No additional higher or alternative ratings under different Diagnostic Codes can be applied for the period prior to October 10, 2010. The August 2010 VA examiner did not note that the Veteran had IVDS, and specifically noted that the Veteran's low back disability was not characterized by incapacitating episodes. Further, the Veteran has not stated, and treatment records do not show, that the Veteran has ever suffered incapacitating episodes as contemplated by the Incapacitating Episodes Formula. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1. In light of the lay and medical evidence of record, a rating in excess of 10 percent based on incapacitating episodes lasting at least two weeks but less than four weeks is not warranted. Id.

When evaluating disabilities of the spine, any associated objective neurologic abnormalities are to be rated separately under an applicable Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. Initially, the Veteran is already service connected for right lower extremity radiculopathy (discussed below), and therefore the Board finds this associated neurologic disability to already be contemplated by its already assigned rating. Concerning the left lower extremity, the Veteran has at no point indicated that he experiences pain, numbness, tingling or any other symptoms in his left lower extremity, despite several reports of right side radiculopathy. VA treatment records all note right radiculopathy, with no notations of any left side symptomatology. As there is no lay or medical evidnece indicating the presence of associated left lower extremity neurologic disabilities, a separate compensable rating left-side associated neurologic symptoms for the period prior to October 10, 2011 is not warranted. 38 C.F.R. § 4.71a, General Formula, Note 1.

Turning to the period from October 10, 2011, the Veteran's low back disability is assigned a 20 percent rating. During this period, the Veteran continued to complain of low back pain and limitation of motion, which he is competent to report. Jandreau, 492 F.3d 1372. During his VA examination, the Veteran also reported flare-ups of back pain lasting approximately two to three minutes, which he is also competent to report. Id. 

Turning to the medical evidence for this period, a VA spine examination was provided in October 2012. The examiner found forward flexion to 65 degrees with pain at 55 degrees, extension to 25 degrees, right lateral flexion to 20 degrees, left lateral flexion to 10 degrees with pain at 5 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 10 degrees with pain at 5 degrees. After repetitive testing, the examiner noted forward flexion to 60 degrees, extension to 25 degrees, right lateral flexion to 20 degrees, left lateral flexion to 10 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 10 degrees. The examiner noted complaints of brief flare-ups of two to three minutes. No evidence of tenderness, guarding, or muscle spasm was noted. The provided diagnosis was L4-L5 retrolisthesis and moderate disc herniation, L5-S1 anterolisthesis, wide-spread degenerative changes, and mild dextroscoliosis.

A June 2012 VA radiology report indicated lumbar lordosis with mild retrolisthesis at L4-L5 and mild anterolisthesis at L5-S1. Moderate disc herniations were also noted to be present at all vertebrae from L1 to S1. A May 2012 VA treatment record noted mild narrowing of disc space at L1-L2 and L3-L4. Additional VA medical records reflect that the Veteran continued to complain of low back pain. No other medical evidence, specifically range of motion testing, for the period from October 10, 2011 forward is of record.

Based on the evidence of record, the Veteran's low back disability for the period from October 10, 2011 forward most nearly approximates the level of severity contemplate by the current 20 percent rating. Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992). Neither the VA examination report nor the Veteran's VA treatment records indicate that he has at any point been diagnosed with ankylosis of the thoracolumbar spine. Further, as the medical evidence of record shows that the Veteran is able to move his lumbar spine, it is by definition not ankylosed. Id. Range of motion testing for the period from October 10, 2011 forward at no point indicates that, even when considering additional functional loss due to pain or after repetitive testing, the Veteran's forward flexion has been less than 30 degrees. 38 C.F.R. § 4.71a, General Formula. As such, the preponderance of the evidence is against a finding that an increased rating in excess of 20 percent from October 10, 2011 forward for a low back disability is warranted.

In evaluating the Veteran's level of disability for the period from October 10, 2011 forward, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The Veteran has complained of limitation of motion and pain on movement, with flare-ups that last two to three minutes, which he is competent to report. Jandreau, 492 F.3d 1372. These factors were specifically taken into account by the October 2012 examiner and are already fully contemplated by the Veteran's current 20 percent rating, based on additional limitation of forward flexion after repetitive testing. 38 C.F.R. §§ 4.40, 4.45. Additionally, the Veteran's complaints of pain are contemplated by the current rating. 38 C.F.R. § 4.59.

No additional higher or alternative ratings under different Diagnostic Codes can be applied for the period from October 10, 2011 forward. The October 2012 VA examiner did note that the Veteran had IVDS, but also specifically noted that the Veteran had not had any incapacitating episodes in the past 12 months. Further, the Veteran has not stated, and treatment records do not show, that the Veteran has ever suffered incapacitating episodes as contemplated by the Incapacitating Episodes Formula. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1. In light of the lay and medical evidence of record, a rating in excess of 20 percent based on incapacitating episodes lasting at least four weeks but less than six weeks is not warranted. Id.

Again, when evaluating disabilities of the spine, any associated objective neurologic abnormalities are to be rated separately. 38 C.F.R. § 4.71a, General Formula, Note 1. The Veteran is already service connected for right lower extremity radiculopathy, and therefore that associated neurologic disability is already contemplated by its assigned rating. Concerning the left lower extremity, the Veteran has at no point during the relevant period indicated that he experiences pain, numbness, tingling or any other symptoms of radiculopathy in his left lower extremity, despite complaints concerning his right side. VA treatment records exclusively note right-sided radiculopathy, with no notation of any symptomatology on the left. Finally, the October 2012 VA examiner specifically found there was no involvement of the sciatic nerve on the left side that the left side was not affected by radiculopathy, despite noting complaints of some mild intermittent left-side pain. As there is no lay or medical evidnece indicating the presence of an associated left lower extremity neurologic disability, a separate compensable rating for such for the period from October 10, 2011 forward is not warranted. 38 C.F.R. § 4.71a, General Formula, Note 1.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an initial rating in excess of 10 percent prior to October 10, 2011 and in excess of 20 percent from October 2011 or the Veteran's service-connected low back disability. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

B. Lower Extremity Radiculopathy

The Veteran's right lower extremity radiculopathy is currently rated by analogy to Diagnostic Code 8520, covering impairment of the sciatic nerve, and is assigned a 20 percent rating based on moderate incomplete paralysis. See 38 C.F.R. §§ 4.20, 4.27, 4.118, Diagnostic Code 8599-8520.

Under Diagnostic Code 8520, a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve, a 40 percent rating is warranted for moderately severe incomplete paralysis, and a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy. Id. An 80 percent rating is warranted for complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement of muscles below the knee is possible, and flexion of the knee is weakened or lost. Id. 

Diseases of the peripheral nerves are rated based on the degree of paralysis, neuritis, or neuralgia. The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note. When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree. Id.

Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis. 38 C.F.R. § 4.123. The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. Id. Tic douloureux or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve. 38 C.F.R. § 4.124. 

The terms "slight," "moderate," and "severe" are not defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision. Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

The Veteran contends he is entitled to an initial compensable rating prior to September 24, 2012 and an increased rating in excess of 20 percent from September 24, 2012 forward for right lower extremity radiculopathy. The Board will first address the period prior to September 24, 2012, followed by the period after September 24, 2012.

The Veteran has indicated that prior to September 24, 2012 he experienced pain and numbness in his right lower extremity, which he is competent to report. Jandreau, 492 F.3d 1372. Turning to the medical evidence, the August 2010 VA examiner diagnosed the Veteran with lumbar radiculopathy but did not specifically indicate the extremities affected or the severity of the disability, thereby rendering the examination report of little probative value with respect to the severity of the Veteran's right lower extremity radiculopathy for the period currently at issue. 

An August 2008 VA treatment record contains a diagnosis of probable right L4 lumbar radiculopathy, with notations of intermittent pain. An additional October 2008 treatment record also contains a diagnosis of probable right L4 radiculopathy, with complaints of persistent pain. A May 2012 VA treatment record also notes complaints of intermittent pain radiating to the right lower extremity, with accompanying complaints of numbness. VA treatment records prior to September 24, 2012, otherwise reflect continued treatment for lumbar radiculopathy generally, but do not specify the affected extremity or the severity of the symptomatology. Based on the evidence of record, the Board finds that an initial rating of 10 percent, but no higher, prior to September 24, 2012 for right lower extremity radiculopathy is warranted, as the medical evidence reflects that the Veteran has occasionally complained of impairment that is wholly sensory in nature. 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diseases of the Peripheral Nerves, Note. 

However, the preponderance of the evidence is against a rating in excess of 10 percent for the period prior to September 24, 2012 for the Veteran's right lower extremity radiculopathy. The Veteran's complaints of radiating pain were infrequent in nature, with the only specific mentions of right lower extremity radiating pain occurring in August 2008, October 2008, and May 2012. Specifically, the Veteran complained of sharp intermittent pain in August 2008, tolerable pain in October 2008, and then of sharp pain in May 2012, with increasingly worse symptoms for the previous 2 to 3 years. There is no lay or medical evidence of loss of reflexes, muscle atrophy, sensory disturbances, or constant pain. 

While the Veteran has indicated in his lay statements that he experiences pain, which he is competent to do, he has not indicated the severity of that pain or its frequency. Thus, based on the evidence of record, and in particular the infrequent nature of the Veteran's complaints of pain and the variable severity of the pain complained of, the Board finds that the preponderance of the evidence is against a finding that the Veteran's overall disability picture more nearly approximates the level of severity contemplated by a 20 percent rating for moderate incomplete paralysis of the sciatic nerve for the period prior to September 24, 2012. 38 C.F.R. §§ 4.7, 4.124, 4.124a, Diagnostic Code 8520.

No additional higher or alternative ratings under different Diagnostic Codes can be applied for the period prior to September 24, 2012. There is no medical or lay evidnece indicating involvement of any other nerves of the lower extremities. The medical records associated with the claims file are silent for any notations concerning marked muscle atrophy, foot drop, weakened knee flexion, constant pain, or any other physical manifestations of radiculopathy. 38 C.F.R. §§ 4.123, 4.124, 4.124a Diagnostic Codes 8520, 8620, 8720.

Concerning the period from September 24, 2012 forward, the Veteran has complained of pain in his right lower extremity, which he is competent to report. Jandreau, 492 F.3d 1372. However, the Veteran has not provided any statements concerning the severity of that pain or any physical manifestations of his right lower extremity radiculopathy.

The Veteran was provided with a VA examination in October 2012. The examiner found the Veteran to have a normal reflex and sensory examination bilaterally, and normal muscle strength with the exception of the right hip. The examiner indicated that the Veteran had right side lower extremity radiculopathy of moderate severity, which involved the L4/L5/S1/S2/S3 nerve roots. The right lower extremity radiculopathy was noted to be manifested by moderate intermediate pain of a dull nature. VA treatment records from September 24, 2012 forward, while noting continued treatment for lumbar radiculopathy, do not indicate the side or severity of the disability. No additional nerve or sensory testing is of record.

Based on this evidence, the preponderance of the evidence is against a finding that the Veteran's right lower extremity radiculopathy more nearly approximates the next higher 40 percent rating for moderately severe incomplete paralysis of the sciatic nerve. The October 2012 VA examiner, after taking into account the Veteran's statements regarding his symptoms, indicated that the Veteran's right lower extremity neuropathy was moderate in nature, based on the presence of moderate intermittent pain. The Veteran's VA treatment records, apart from documenting ongoing treatment for lumbar radiculopathy, provide no information as to the current severity of the Veteran's disability. The medical and lay evidence of record is silent for any physical manifestations of the Veteran's radiculopathy, such as impaired reflexes, muscle atrophy, foot drop, or weakened movements. As the evidence of record reflects wholly sensory manifestations, the maximum allowable rating is for moderate incomplete paralysis. 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note.

No additional higher or alternative ratings under different Diagnostic Codes can be applied for the period prior to September 24, 2012. There is no medical or lay evidnece indicating involvement of any other nerves of the lower extremities. There is also no lay or medical evidence indicating any physical manifestations, such as marked muscle atrophy, foot drop, weakened knee flexion, or constant pain. 38 C.F.R. §§ 4.123, 4.124, 4.124a Diagnostic Codes 8520, 8620, 8720.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Based on the lay and medical evidnece of record, the Board finds that an initial rating of 10 percent, but no higher, for the period prior to September 24, 2012, for the Veteran's service connected right lower extremity radiculopathy is warranted. However, the Board also finds that the preponderance of the evidence is against an initial rating in excess of 20 percent from September 24, 2012 forward for the service-connected right lower extremity radiculopathy. As such, the benefit-of-the-doubt doctrine is inapplicable as to that period. 38 C.F.R. § 4.3. 



III. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The Board will first address extraschedular ratings as they apply to the Veteran's low back disability, followed by the lumbar radiculopathy.

A. Low Back Disability

The first Thun element is not satisfied here. The Veteran's service-connected low back disability is manifested by limitation of motion which is exacerbated after repetitive testing, pain on movement, and brief flare-ups. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the schedule of ratings for the musculoskeletal system. See 38 C.F.R. § 4.71a, Diagnostic Code 5276. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is limitation of motion which is worsened after repetitive testing, pain on movement, and flare-ups. In short, there is nothing exceptional or unusual about the Veteran's low back disability as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. As such, referral for extraschedular consideration is not warranted.

B. Lower Extremity Radiculopathy

As with the low back disability, the first Thun element is not satisfied in this case. The Veteran's service-connected right lower extremity radiculopathy is manifested by moderate intermittent pain involving the sciatic nerve, normal reflexes, and normal sensory response. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the schedule of ratings for organic disease of the central nervous system. See 38 C.F.R. § 4.124a, Diagnostic Code 8599-8520. For all nerve disabilities, the rating schedule contemplates weakened movement, pain, functional loss, sensory disturbances, loss of reflexes, and physical manifestations such as muscle atrophy. 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8620, 8720. In summary, the schedular criteria for nerve disabilities contemplate a wide variety of manifestations.

Given the variety of ways in which the rating schedule contemplates impairment due to nerve disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is moderate intermittent pain involving the sciatic nerve, normal reflexes, and normal sensory response. In short, there is nothing exceptional or unusual about the Veteran's lumbar radiculopathy as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. As such, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent prior to October 10, 2011 for a service-connected low back disability, previously rated as the combined disabilities of a lumbar strain and lumbar radiculopathy, is denied. 

Entitlement to an initial rating in excess of 20 percent from October 10, 2011 forward for a service-connected low back disability, to include lumbar degenerative joint disease and IVDS, is denied.

Entitlement to an increased rating of 10 percent, but no higher, prior to September 24, 2012 for right lower extremity radiculopathy, previously rated as the combined disabilities of a lumbar strain and lumbar radiculopathy, is granted, subject to the laws and regulations controlling the award of monetary benefits. 

Entitlement to an initial rating in excess of 20 percent from September 24, 2012 forward for right lower extremity radiculopathy is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


